Citation Nr: 0931156	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-31 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a dental condition for 
compensation and/or for treatment purposes.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board in 
February 2009, when it was remanded for additional 
development.

The Veteran testified at a Board hearing at the RO in 
December 2008.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The Veteran does not have any residuals of in-service 
dental treatment, including gingivectomy, beyond the scope of 
the intended effects of the provided treatment; the Veteran's 
in-service dental treatment met the usual and customary 
standard of periodontal care without causing unintended 
dental trauma.

2.  The Veteran did not otherwise suffer dental trauma during 
his active duty service.

3.  Loss of replaceable missing teeth is not a disorder for 
which service connection can be granted for compensation 
purposes.


CONCLUSIONS OF LAW

1.  The Veteran does not have a dental disability for 
treatment purposes.  38 U.S.C.A. §§ 1110, 1131, 1712, 
5103(a), 103A (West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.120, 
17.160, 17.161 (2008).

2.  Service connection for dental disability for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In multiple letters, including one 
sent in February 2009, the claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, the appellant was advised of 
the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the February 2009 letter was sent to the 
appellant prior to the most recent RO readjudication of this 
case in connection with the issuance of a July 2009 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been effective notice of the 
types of evidence necessary to establish a disability rating 
and an effective date for any rating that may be granted.  
The RO furnished the appellant with a letter in February 2009 
which directly explained how VA determines disability ratings 
and effective dates.  This notice was effectively timely, as 
it was provided to the appellant prior to the most recent RO 
readjudication of this case and issuance of a statement of 
the case in July 2009.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  The Veteran 
was provided with a VA examination to develop the medical 
evidence of record in connection with this appeal in February 
2009.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

The Veteran is claiming service connection for dental 
disability for compensation and/or treatment purposes.  Under 
the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a 
claim for service connection is also considered a claim for 
VA outpatient dental treatment.  Specifically, the Veteran is 
claiming that he underwent a dental surgery during service 
which caused trauma resulting in the eventual loss of teeth 
following service and gum-line deformity undermining the 
effectiveness of his dentures.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
§ 17.161 of this chapter, but not for purposes of 
compensation.  See 38 C.F.R. § 3.381(a).  Missing teeth may 
be compensable for rating purposes under Diagnostic Code 9913 
('loss of teeth, due to loss of substance of body of maxilla 
or mandible without loss of continuity').  However, the note 
immediately following this code states, 'these ratings apply 
only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.'  38 C.F.R. § 4.150, Diagnostic Code 
9913.

Service Connection for Treatment Purposes

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, VA will 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  See 38 C.F.R. § 3.381(a) and (b).

The Board notes that, in a precedent opinion, VA's General 
Counsel held that dental treatment of teeth, even 
extractions, during service did not constitute dental trauma.  
See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  For the 
purposes of determining whether a veteran has Class II (a) 
eligibility for dental care under 38 C.F.R. § 17.161, the 
term "service trauma" does not include the intended effects 
of treatment provided during service.  See VAOPGCPREC 5-97.

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Initially, the Board notes that the Veteran's service 
treatment records, including dentals records, show that he 
was provided a complete dental examination and all 
appropriate dental services and treatment within 90 days 
prior to separation.  Thus, the Veteran is not eligible for 
service connection for treatment purposes, on a one-time-
basis, pursuant to 38 U.S.C.A. § 17.161(b).  Regardless, the 
Veteran's primary contention in this case is that he suffers 
from dental disability as the result of dental trauma alleged 
to have occurred during in-service surgery; it appears that 
the Veteran seeks dental treatment on a continuing basis as 
the result of dental trauma alleged to have occurred during 
surgery.

The Veteran's statements, including as clarified in his 
December 2008 Board hearing testimony, are to the effect that 
he underwent a dental surgery during military service which 
damaged or removed his lower gum tissue, led to having teeth 
removed after service, and now leaves him with frustrating 
instability of his denture prostheses.  In essence, it 
appears that the Veteran is arguing that the intended effect 
of an in-service dental procedure was not realized because 
the procedure was done incorrectly.  To this extent, this 
case may fall outside the holding of VA's General Counsel in 
VAOPGCPREC 5-97.  The Board believes that an underlying 
question in this case is whether the Veteran underwent any 
in-service dental surgery which resulted in unintended 
effects which might constitute dental trauma.

Significantly in this case, the Veteran's service treatment 
records include a log of the Veteran's in-service dental 
treatment.  This log contains handwritten notes, and the 
Board has carefully scrutinized one of the handwritten notes 
to determine that it appears to document: "10-12-53  
Gingivectomy AR - Lower ...."  The Board notes that a 
gingivectomy is a surgical procedure involving the removal of 
gum tissue, and that the date indicated in this log entry is 
consistent with the Veteran's testimony regarding the timing 
of the surgery in question.  Thus, there is contemporaneous 
in-service documentation of the surgery the Veteran claims 
caused unintended dental trauma.

The February 2009 VA dental examination report directly and 
probatively addresses the Veteran's essential contention in 
this case, and provides critical evidence regarding the 
Veteran's in-service dental status and the nature of the in-
service treatment.  The February 2009 dental examiner 
discussed the Veteran's contentions and his own account of 
his dental history.  The RO's examination request also shows 
that the claims file was sent to the examiner for review in 
connection with the examination.  The February 2009 examiner 
acknowledged the question of "whether or not the veteran 
suffered dental trauma beyond the scope of the intended 
effects of provided treatment" and responded: "No, he did 
not.  He did not receive anything beyond which was the 
original intent merely to try to treat this gentleman's gum 
disease  which apparently was rather advanced in that he had 
extractions three years later."

The February 2009 examiner also acknowledged the question 
"[d]id this type of dental treatment meet the usual ... 
standard?"  The examiner answered "Yes, I believe that they 
were attempting in the best way that they could through 
gingivectomy to try to help this gentleman with his 
periodontal condition."  The February 2009 examiner then 
turns to addressing whether it is at least as likely as not 
"that any unintended results were performed beyond the 
gingivectomy."  In this regard, the examiner answers: "The 
answer is, no, that this gentleman had an ongoing 
periodontitis that the military attempt to do whatever that 
they could do in the form of gingivectomy to try to help his 
gingival condition and that because of his advanced 
periodontitis, he was edentulated three years after the 
gingivectomy ."  The examiner concludes that "appropriate 
treatment was rendered by the military and met the customary 
standard of care."  Given that the claims file was 
available, the examiner directly examined and interviewed the 
Veteran, and the examination report sets forth detailed 
expert conclusions in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examination to be sufficient for 
appellate review.  The February 2009 VA dental examination 
report probatively weighs against the Veteran's claim in this 
case.

The Veteran has presented no competent medical evidence to 
contradict the probative February 2009 VA examination report, 
nor has the Veteran presented any evidence to otherwise 
probatively demonstrate any unintended result of in-service 
dental surgery as responsible for trauma resulting in a 
current dental pathology.  Thus, the Board must find that the 
competent medical evidence of record reflects that the 
Veteran's current dental disability is not due to any trauma 
associated with unintended effects or error concerning in-
service dental procedures.

The Board acknowledges the Veteran's assertions that his 
post-service extractions were due to the in-service surgery.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Regardless, while the Veteran's contentions have been 
carefully considered, only a medical professional can provide 
evidence evaluating whether a surgical procedure was 
performed in conformance with professional medical 
expectations; in this case the preponderance of the competent 
medical evidence shows that the Veteran's in-service dental 
surgery resulted in no dental trauma beyond the expected 
effects intended by the treatment procedures.  Thus, the 
Veteran's contentions are outweighed by the medical evidence 
of record, specifically, the February 2009 VA examination 
report.

As noted, there is no evidence or any allegation of any other 
in-service dental trauma; the Veteran's claim has 
consistently and exclusively contended that the in-service 
surgical treatment caused the claimed dental trauma.  As the 
preponderance of the evidence shows that the in-service 
surgery accomplished only the intended results, meeting the 
usual and customary standard of periodontal care, the Board 
is unable to find that any dental trauma resulted from 
unintended effects of such surgery.  The results of the in-
service dental surgery, then, fall under the provisions of 
VAOPGCPREC 5-97 holding that the intended effects of therapy 
or restorative dental care and treatment provided during a 
Veteran's military service may not be considered 'service 
trauma' for the purposes of determining eligibility to VA 
dental treatment.  Therefore, for the purposes of this 
appeal, the Board must find that no qualifying dental trauma 
is shown to have occurred during the Veteran's active duty 
service.

Since the Board finds that the preponderance of the evidence 
establishes that the Veteran does not have a dental 
disability due to in-service dental trauma, he is not 
eligible for VA treatment for a dental disability.  For the 
aforementioned reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for dental disability for 
treatment purposes.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed.Cir. 
2001).

Service Connection for Compensation Purposes

The February 2009 VA examination report shows, consistent 
with the other evidence of record, that the Veteran is 
currently edentulous and "is currently wearing complete 
prostheses" described as "complete upper and lower 
prostheses."  This shows that the Veteran's teeth are 
missing and have been replaced with dentures.  The Board 
again emphasizes that replaceable missing teeth will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, but 
not for purposes of compensation.  See 38 C.F.R. § 3.381(a).  
The February 2009 VA examination report furthermore makes it 
very clear that the dental treatment the Veteran underwent 
during service was due to "advanced periodontitis," with no 
suggestion of any dental pathology of any other etiology.

The Board notes that neither the February 2009 VA examination 
report nor any other evidence of record indicates, nor does 
the Veteran suggest, that there has been any other dental 
injury to the Veteran.  The Veteran expressly denied any 
other type of dental injury during his December 2008 hearing 
testimony.  The Veteran was asked "was there any particular 
injury to your mouth or the teeth that caused you to go in to 
the doctor, to see a dentist in the military; he answered 
"No, sir."  There is otherwise no evidence indicating loss 
of substance of the body of maxilla or mandible, and it is 
clearly established by the evidence in this case (including 
the February 2009 VA examination report) that the pertinent 
dental treatment performed during service was a result of 
periodontal disease.

The Veteran has not presented any competent medical/dental 
evidence which probatively contradicts the critical findings 
and conclusions discussed above.  There is no evidence in the 
record that the Veteran actually has bone loss of the 
mandible, maxilla, or hard palate and, in any event, no 
evidence of such loss due to causes beyond periodontal 
disease.  Likewise, there is no evidence in the record that 
the Veteran's missing teeth are not actually replaceable; 
although the Veteran has testified regarding his frustration 
with the stability of his dentures, the February 2009 VA 
examination report noted that the Veteran was wearing 
complete prostheses without any indication of a clinical 
deficiency in their suitability.  Even acknowledging the 
Veteran's dissatisfaction with the stability of his denture 
prostheses, the evidence reflects that the Veteran's missing 
teeth are nevertheless clinically replaceable with 
prostheses.  With no non-replaceable missing teeth and no 
bone loss, there is no current diagnosed dental disability 
shown for which service connected compensation may be 
granted.  Therefore, the Veteran does not have a service-
connected compensable dental disability (Class I 
eligibility).  See 38 C.F.R. § 17.161(a).  Service connection 
may not be granted for a dental condition that is not a 
disability for VA purposes.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

The Board finds that the totality of the evidence shows that 
the Veteran does not currently have a dental disorder for 
which service-connected compensation may be granted.  In 
conclusion, for these reasons, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a dental condition for compensation purposes; 
the benefit-of-the-doubt rule does not apply.  38 C.F.R. 
§ 3.102.  Thus, the claim is denied.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


